Opinion op the Court by
Judge Peters:
As the appellant in whose favor the judgment in this case was rendered seeks by this appeal to reverse it because it was rendered before the infant defendants had answered by guardian ad litem, and the judgment against them in that state of the case was unauthorized, the same is reversed, and the cause remanded, with directions to set aside said judgment, and for further proceedings consistent with the rights of the parties. But appellant must pay the costs of this appeal.